Citation Nr: 1402826	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  08-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Esq.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel







INTRODUCTION

The Veteran had active service from November 1967 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claim currently on appeal.  This issue was previously remanded by the Board in January 2012 for further evidentiary development.  

In September 2009, the Veteran was scheduled for a personal hearing before a Veterans Law Judge at the RO.  This hearing was subsequently cancelled by the Veteran, and as such, his request for a hearing is deemed withdrawn.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals them to be duplicative of the evidence already in the paper claims file.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

In the present case, while the Veteran did report a history of stomach problems in his report of medical history associated with his July 1967 pre-induction examination, an evaluation of the abdomen and viscera was deemed to be normal at this time.  There was also no mention of a preexisting gastrointestinal condition in the summary of defects and diagnoses.  As such, there was no defect, infirmity or disorder noted at the time of enlistment.

While there was no specific defect noted at enlistment, subsequent treatment records do suggest a preexisting gastrointestinal disorder may have existed.  The Veteran has also provided VA with numerous statements alleging stomach problems since before his enlistment into active duty.  Nonetheless, since no defect was noted upon enlistment, there must be clear and unmistakable evidence demonstrating that a stomach disorder existed prior to service and clear and unmistakable evidence that any preexisting gastrointestinal disorder was not aggravated by such service.  The Veteran should be scheduled for a VA examination so that opinions can be offered regarding these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since October 2006 should be obtained and associated with the Veteran's claims file, either physically or electronically.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding the etiology of his current gastrointestinal disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report must reflect that these items were reviewed.  

The examiner is asked to perform all indicated tests and studies and identify any current gastrointestinal disorder.  The examiner is then to review the evidence of record and opine as to whether there is clear and unmistakable evidence that a gastrointestinal disorder preexisted military service.  

If it is determined that there is clear and unmistakable evidence of a current gastrointestinal disorder preexisting military service, then the examiner should opine as to whether there is clear and unmistakable evidence that this condition was NOT aggravated as a result of military service.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If it is determined that there is not clear and unmistakable evidence of a current gastrointestinal disorder preexisting military service, then the examiner should opine as to whether it is at least as likely as not that any currently diagnosed gastrointestinal disorder manifested during, or as a result of, active military service.  

In formulating all opinions, the examiner must provide a complete rationale, taking into consideration the Veteran's lay assertions, as well as the medical evidence of record, including the opinions of the Veteran's private physician in October 2006 and October 2009.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



